Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered September 13, 1989, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was sentenced to an indeterminate term of 4 to 8 years imprisonment after he failed to appear for sentencing, even though the court had warned him during his allocution that his failure to appear would release the court from its promise to impose only a 3-to-6 year term. We find no reason to disturb the sentence imposed, as it is statutorily permissible (see, Penal Law § 70.06 [3] [c]), is sanctioned by case law (see, e.g., People v Miller, 170 AD2d 464; People v Gibbs, 161 AD2d 661; People v Erazo, 155 AD2d 477; People v Asencio, 143 AD2d 917; People v Warren, 121 AD2d 418), does not represent an improvident exercise of discretion, and is neither harsh noi; excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.